Citation Nr: 0412615	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  02-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.  

2.  Whether the June 1991 rating decision that denied 
entitlement to service connection for a back injury contained 
clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied reopening the veteran's 
claim for service connection for a low back disability.  The 
veteran filed a notice of disagreement in March 2002.  The RO 
issued a statement of the case in October 2002 and received 
the veteran's substantive appeal in November 2002.  

These matters are remanded to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C.  

REMAND

The Board finds that additional development of the veteran's 
claims is warranted prior to appellate review by the Board.  
In this regard, in July 2003, the RO certified to the Board 
the issue of whether new and material evidence was received 
to reopen a claim for service connection for a low back 
disability.  

In an informal brief filed with the Board in May 2004, the 
appellant's representative claimed that the June 1991 rating 
decision that denied service connection for a back injury 
should be reversed or revised on the basis of clear and 
unmistakable error (CUE).  

As background, the Board notes that the veteran's claim for 
service connection for a back injury was initially denied by 
the RO by a rating decision issued in June 1991.  The veteran 
was notified of the rating decision in July 1991 but did not 
initiate an appeal.  Accordingly, the rating decision is 
final.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.1103.  In October 
2001, the veteran moved to reopen the claim for service 
connection for a low back disability.  

The Board finds that the claim for CUE in the June 1991 
rating decision is inextricably intertwined with the issue of 
whether the veteran's claim to reopen service connection for 
a low back disability on the basis of new and material 
evidence.  See, Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  In this regard, it would be premature to adjudicate 
the issue of whether new and material evidence had been 
received to reopen the claim for service connection for a low 
back injury, prior to first adjudicating whether the 
underlying June 1991 rating decision contains CUE.  Any 
finding of CUE in the June 1991 rating decision could render 
any subsequent decision moot.  

The Board does not have jurisdiction to consider the issue in 
the first instance.  Moreover, the RO has yet to develop or 
adjudicate the issue of CUE in the June 1991 rating decision.  
Accordingly, the issue must be remanded for appropriate 
action.  

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following:

1.  The RO should afford the veteran and 
his representative the opportunity to 
submit any additional argument they may 
have concerning whether there was CUE in 
a June 1991 rating decision that denied 
service connection for a back injury.  

2.  The RO should adjudicate the issue of 
CUE in the June 1991 RO decision.  If the 
claim is denied, the RO should provide to 
the veteran and his representative 
notification of that denial and 
notification of the veteran's appellate 
rights.  The veteran and his 
representative are hereby reminded that 
to obtain appellate consideration of the 
CUE issue, or any other issue that is not 
currently in appellate status, an appeal 
as to the denial of such an issue must be 
timely perfected.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.300, 20.301, 20.302 (2003).

3.  Prior to certifying any issues 
properly on appeal to the Board, the RO 
should ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and by its implementing 
regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003) has been accomplished.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



